                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 LARRY WILLIAM CORTINAS,                                1:17-cv-00130-AWI-GSA (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
         vs.                                            INMATE LARRY WILLIAM
                                                        CORTINAS, CDCR #P-09908 VIA VIDEO
 M. HUERTA, et al.,                                     CONFERENCE

                          Defendants.                   DATE: May 24, 2021
                                                        TIME: 11:00 a.m.


        Inmate Larry William Cortinas, CDCR #P-09908, is necessary and material to a Settlement
Conference on May 24, 2021 , he is confined at the California State Prison-Sacramento, Represa, California,
in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by
video conference from his present institution (via Zoom) before Magistrate Judge Stanley A. Boone, on
May 24, 2021, at 11:00 a.m.

        ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

        To: The Warden of California State Prison-Sacramento, Represa, California:

        WE COMMAND you to produce the inmate named above to appear by video
(via Zoom) at the time and place above, until completion of the settlement conference, or
as ordered by the court.

         FURTHER, you have been ordered to notify the court of any change in custody
of the inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

    Dated:     May 1, 2021                                 /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
